t c memo united_states tax_court jerry silver petitioner v commissioner of internal revenue respondent docket no filed date jerry silver pro_se alan r peregoy for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency in petitioner’s federal_income_tax for taxable_year in the amount of dollar_figure respondent further determined that petitioner is liable for additions to tax pursuant to sec_6651 a and 1unless otherwise indicated all section references are to continued a in the amounts of dollar_figure and dollar_figure respectively after concessions the sole issue for decision is whether a distribution to petitioner from a profit-sharing retirement_plan is fully includable in petitioner’s income for the taxable_year at issue we hold that such distribution is fully includable in petitioner’s income for the taxable_year at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein petitioner resided in baltimore maryland at the time the petition was filed in this case petitioner failed to file a timely federal_income_tax return for taxable_year respondent issued a notice_of_deficiency to petitioner dated date on date petitioner filed his federal_income_tax return at sometime during petitioner received a distribution in the amount of dollar_figure from a profit-sharing retirement_plan plan maintained by his former employer jacob goldfinger goldfinger the plan was a qualified_plan under sec_401 petitioner left the employ of goldfinger in date petitioner testified that he was unaware of the plan’s existence while he was employed by goldfinger at no time prior to the continued the internal_revenue_code in effect during the year at issue and all rule references are to the tax_court rules_of_practice and procedure distribution did petitioner knowingly contribute either directly or indirectly to the plan petitioner deposited the check representing the distribution into his personal bank account on date on date petitioner mailed a check drawn against his personal account to goldfinger in the amount of dollar_figure goldfinger was the payee of this check and he subsequently deposited it into his personal bank account on his return for petitioner reported the dollar_figure as a nontaxable ira distribution respondent determined that the entire amount of the distribution constituted taxable_income to petitioner opinion as a general_rule respondent’s determinations are presumed correct and petitioner has the burden of proving otherwise rule a there is no dispute as to whether petitioner received the dollar_figure distribution petitioner contends however that the dollar_figure check constitutes his investment in the plan respondent on the other hand contends that petitioner sent the check to goldfinger pursuant to an agreement wholly unrelated to the plan and that under sec_72 petitioner has no investment in the plan we agree with respondent sec_402 provides that amounts actually distributed from a qualified_plan are taxable to the distributee under sec_72 in the year of distribution sec_402 the plan in the instant case is a qualified_plan sec_401 sec_72 relates to the taxation of annuities and certain proceeds of endowment and life_insurance contracts sec_72 is applicable to amounts received under an annuity_contract but which are not received as an annuity the distribution received by petitioner falls into this category sec_1_72-2 income_tax regs under the general_rule amounts received before the annuity_starting_date are included in income to the extent such amounts are allocable to income_on_the_contract and not included in income to the extent such amounts are allocable to the investment_in_the_contract sec_72 sec_72 defines the annuity_starting_date as the first day of the first period for which an amount is received as an annuity under the contract the record indicates that the distribution petitioner received in date was the first and only distribution that petitioner received from the plan the record also indicates that the distribution at issue was not received as an annuity but rather as a lump-sum_distribution of the balance of petitioner’s account the record further indicates that the distribution occurred prior to the annuity_starting_date thus sec_72 applies under sec_72 amounts which are allocable to the investment_in_the_contract will not be included in income sec_72 defines investment_in_the_contract as of any date as sec_72 investment_in_the_contract -- a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under this subtitle or prior income_tax laws emphasis added the date referred to in this provision is the date of the distribution sec_72 petitioner’s testimony at trial concerning why he issued a check to goldfinger in the amount of dollar_figure was confusing his credibility was also questionable in any event it is quite clear that petitioner paid goldfinger after the date upon which the distribution occurred petitioner seems to argue that his ignorance of both the law and the plan’s existence should somehow operate to pardon his delinquency in contributing to the plan we cannot agree the mechanics of the internal_revenue_code do not permit such circumvention and we are without the power to effect a similar result accordingly as the statute is clear and as there is no evidence that petitioner contributed any amount to the plan prior to the distribution we find that petitioner did not have an investment_in_the_contract as defined in sec_72 therefore respondent’s determination as to this issue is sustained to reflect the foregoing decision will be entered under rule
